DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLSEN (U.S 2010/0075499) in view of Pangrle et al. (U.S 6,383,950).
As to claim 21, OLSEN discloses in Fig. 1 a heat treatment process for a thermal processing system, the process comprising: receiving a substrate (154) on a wafer support (“substrate support pedestal”, para. [0038], [0046]) in a processing chamber (comprising “transfer chamber 50” and “processing chambers” 38, 40, 41, 43) of a thermal processing system (“processing platform system” 35) (Fig. 1, para. [0026], [0038], [0046]); maintaining a temperature of the substrate (154) at a pre-bake temperature, the pre-bake temperature being in a range of about 200°C to about 500°C (“about 10ºC to about 500ºC” having at least 500ºC falls in the recited range of “about 200°C to about 500°C” as claimed, para. [0038], [0039]) for a soak period (see Fig. 1, para. [0038], [0039], [0046]); heating the substrate (154) to an intermediate temperature by increasing the temperature (i.e., “about 500ºC”) from the pre-bake temperature to the intermediate temperature (“a range of about 500ºC. to about 900ºC”, para. [0051]) at a first 
OLSEN does not disclose the soak period having a duration in a range of about 0.5 seconds to about 600 seconds.  
Pangrle et al. disclose in figures 2-4 a process comprising the steps of: maintaining a temperature of the substrate (“semiconductor wafer” 108) at a pre-bake temperature (“about 300ºC to about 500ºC”, col. 5, lines 49-65; and col. 6, line 65 – col. 7, line 8), the pre-bake temperature (“about 300ºC to about 500ºC”, col. 6, line 65 – col. 7, line 8) being in a range of about 200°C to about 500°C (“about 300ºC to about 500ºC” falls in the recited range of “about 200°C to about 500°C” as claimed, col. 6, line 65 – col. 7, line 8) for a soak period having a duration in a range of about 0.5 seconds to about 600 seconds (“about 5 to 60 seconds” falls in 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of OLSEN by having the soak period having a duration in a range of about 0.5 seconds to about 600 seconds as taught by Pangrle et al. in order to reduce unwanted gas and unwanted residues in the process chamber and also improve the life time of the substrate.
As to claim 22, as applied to claim 21 above, OLSEN and Pangrle et al. disclose all claimed limitations including the limitation wherein maintaining the temperature of the substrate (154) at the pre-bake temperature (having a range of “about 10ºC to about 500ºC”) is implemented with a first heat source and heating the substrate (154) using a heating flash is implemented with a second heat source that is different the first heat source (C (see Fig. 1, para. [0026], [0038]-[0039], [0046], [0049]-[0051] in OLSEN). 
As to claim 23, as applied to claim 21 above, OLSEN and Pangrle et al. disclose all claimed limitations including the limitation wherein the process comprises admitting an ambient gas into the processing chamber (comprising “transfer chamber 50” and “processing chambers” 38, 40, 41, 43) during the soak period (see Fig. 1, para. [0037], [0054] in OLSEN). 
As to claim 24, as applied to claims 21 and 22 above, OLSEN and Pangrle et al. disclose all claimed limitations including the limitation wherein the ambient gas comprises nitrogen, argon (see para. [0039], [0042] in OLSEN), or helium. 
As to claim 25, as applied to claims 21 and 23 above, OLSEN and Pangrle et al. disclose all claimed limitations including the limitation wherein the ambient gas is at atmospheric pressure (para. [0026], [0028], [0030], [0034], [0037], [0039], [0042], [0045] in OLSEN). 

As to claim 27, as applied to claims 21 and 23 above, OLSEN and Pangrle et al. disclose all claimed limitations including the limitation wherein the ambient gas comprises one or more of hydrogen (see para. [0054] in OLSEN), deuterium, ammonia, or hydrazine species. 
As to claim 28, as applied to claim 21 above, OLSEN and Pangrle et al. disclose all claimed limitations including the limitation wherein the process comprises inducing a plasma to create chemically reducing species during the soak period (see Fig. 1, para. [0028], [0031], [0038]-[0039], [0040], [0046] in OLSEN). 
As to claim 29, as applied to claim 21 above, OLSEN and Pangrle et al. disclose all claimed limitations including the limitation wherein the process comprises creating species using light source during the soak period (para. [0019] in OLSEN).
OLSEN in view of Pangrle et al. does not disclose creating species using UV light during the soak period. However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use UV light during the soak period for creating species in the teaching of OLSEN with Pangrle et al., because such device or process substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.
As to claim 30, as applied to claim 21 above, OLSEN and Pangrle et al. disclose all claimed limitations except for the limitation wherein the second rate is greater than about 104ºC per second.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of OLSEN with Pangrle et al. in the range (greater than about 104ºC per second for the 
As to claim 31, as applied to claims 21 and 22 above, OLSEN and Pangrle et al. disclose all claimed limitations including the limitation wherein the second heat source comprises an arc lamp (“flash lamp”) (see para. [0018], [0021], [0028], [0048] in OLSEN). 

      		                     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        January 27, 2021